669 N.W.2d 796 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Troy WASHINGTON, Defendant-Appellee.
Docket No. 121579, COA No. 235241.
Supreme Court of Michigan.
October 16, 2003.
By order of October 22, 2002, the application for leave to appeal the April 30, 2002 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Aliakbar (Docket No. 120256), 653 N.W.2d 403 (2002) and People v. Babcock (Docket No. 121310), 653 N.W.2d 403 (2002). On order of the Court, the decisions having been issued on July 31, 2003, 469 Mich. 864 (2003), and 469 Mich. 247, 666 N.W.2d 231 (2003), the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for reconsideration in light of People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
WEAVER, J., dissents and states as follows:
I dissent from the remand order. Applying the analysis of my dissenting and concurring opinion in People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003), I would deny leave. The trial court satisfied the requirement for "a substantial and compelling reason" for its departure from the sentencing guidelines, and its decision did not venture beyond the range of principled outcomes under the circumstances.